REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions.
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
Claim(s) 13-17, 21-30 is/are allowed.
Claim(s) 1-12 & 18-20 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 12/21/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 13, 21 & 26.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving information identifying usage of resources within a data storage system outside of a scheduled time window, the scheduled time window defining a time period in which one or more storage operations are to be completed; assigning a relative priority to two or more jobs within a queue of, wherein each job comprises a respective storage operation, and the relative priority identifies an order in which the two or more jobs are to be performed; assigning a first threshold to a first job, based on a relative priority of the first job and further based on the information identifying usage of resources; assigning a second threshold to a second job, based on a relative priority of the second job, which is higher than the relative priority of the first job, and further based on the information identifying usage of resources; based on a determination, outside of the scheduled time window, that the usage of resources is below the first threshold and the usage of resources exceeds the second threshold causing the first job to be performed outside of the scheduled time window, monitoring the usage of resources during performance of the first job, and in response to a determination that the usage of resources exceeds the first threshold during the performance of the first job, stopping the performance of the first job; based on a determination, outside of the scheduled time window, that the usage of resources is below the second threshold, which is assigned to the second job; causing the second job to be performed outside of the scheduled time window, monitoring the usage of resources during performance of the second job, and in response to a determination that the usage of resources exceeds the second threshold during the performance of the second job” as set forth in independent claim(s) 13, 21 & 26 and in light of applicant’s argument(s) filed 8/25/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449